DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
The amendments to the specification are acknowledged.
	Previously non-elected Invention II, including independent claim 8 and dependent claims 9-15, have been amended. Previously independent claim 8 is now a dependent claim of claim 1, which was previously elected Invention I. In view of the amendments, the prior restriction requirement is withdrawn. 
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 06/13/2022. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG Pub No. 2017/0227734) in view of Yang et al. (USPG Pub No. 2021/0048625), hereinafter “Yang”.
Regarding claim 1, Huang discloses an imaging lens system (see Fig. 9) comprising: a first lens (510), a second lens (520), a third lens (530), a fourth lens (540), a fifth lens (550), a sixth lens (560), and a seventh lens (570) sequentially disposed in ascending numerical order along an optical axis from an object side of the imaging lens system toward an imaging plane of the imaging lens system (see Fig. 9), wherein TTL/f < 1.0 (Paragraphs 152, 165), where TTL is a distance along the optical axis from an object-side surface of the first lens to the imaging plane, f is a focal length of the imaging lens system, D23 is a distance along the optical axis from an image-side surface of the second lens to an object-side surface of the third lens, and D34 is a distance along the optical axis from an image-side surface of the third lens to an object-side surface of the fourth lens (Tables 9, 11). Huang discloses the claimed invention except for and D23/D34 < 1.2. In the same field of endeavor, Yang discloses and D23/D34 < 1.2 (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging les system of Huang with and D23/D34 < 1.2 of Yang for the purpose of providing a miniaturized, high image quality, seven-lens wide-angle lens assembly (Paragraphs 4, 5). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 2, Huang further discloses wherein the first lens (510) has a convex image-side surface in a paraxial region thereof (Table 9).
Regarding claim 3, Huang further discloses wherein the fourth lens (540) has a convex image-side surface in a paraxial region thereof or the fifth lens has a convex object-side surface in a paraxial region thereof (Table 9).
Regarding claim 4, Huang further discloses wherein four or five lenses among the second, third, fourth, fifth, and sixth lenses have a negative refractive power (Table 9).
Regarding claim 5, Huang and Yang teach the imaging lens system as is set forth above for claim 1, Yang further discloses wherein the sixth lens (L6) has a convex object-side surface in a paraxial region thereof or a convex image-side surface in a paraxial region thereof (Table 1). It would have been obvious to one of ordinary skill to provide the imaging lens system of Huang with the teachings of Yang for at least the same reasons as those set forth above with respect to claim 1.
Regarding claim 7, Huang further discloses wherein a refractive index of the fourth lens (540) and a refractive index of the fifth lens (550) are 1.6 or greater (Table 9).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG Pub No. 2017/0227734) in view of Yang (USPG Pub No. 2021/0048625) as applied to claim 1 above, and further in view of Wenren et al. (USPG Pub No. 2021/0003826, used herein as a translation of CN 109358415 A), hereinafter “Wenren”.
Regarding claim 6, Huang and Yang disclose the claimed invention except for wherein 1.9 < TTL/((IMG_HT) < 2.2, where IMG_HT is one half of a diagonal length of the imaging plane. In the same field of endeavor, Wenren discloses wherein 1.9 < TTL/((IMG_HT) < 2.2, where IMG_HT is one half of a diagonal length of the imaging plane (Table 12). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging les system of Huang and Yang with wherein 1.9 < TTL/((IMG_HT) < 2.2, where IMG_HT is one half of a diagonal length of the imaging plane of Wenren for the purpose of providing high image quality (Paragraph 4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
Claims 8-15 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (USPG Pub No. 2017/0227734) in view of Yang (USPG Pub No. 2021/0048625) as applied to claim 1 above, and further in view of Jung (USPG Pub No. 2018/0149837).
Regarding claim 8, Huang and Yang disclose the claimed invention except for wherein the first lens has a positive refractive power, the second lens has a negative refractive power, the image-side surface of the third lens is concave in a paraxial region thereof, the fourth lens has a negative refractive power, the fifth lens has a refractive power, the sixth lens has a negative refractive power, and the seventh lens has a positive refractive power, and 0.15 < D56/TTL, where D56 is a distance along the optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens. In the same field of endeavor, Jung discloses wherein the first lens has a positive refractive power, the second lens has a negative refractive power, the image-side surface of the third lens is concave in a paraxial region thereof, the fourth lens has a negative refractive power, the fifth lens has a refractive power, the sixth lens has a negative refractive power, and the seventh lens has a positive refractive power, and 0.15 < D56/TTL, where D56 is a distance along the optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens (Table 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the imaging les system of Huang and Yang with wherein the first lens has a positive refractive power, the second lens has a negative refractive power, the image-side surface of the third lens is concave in a paraxial region thereof, the fourth lens has a negative refractive power, the fifth lens has a refractive power, the sixth lens has a negative refractive power, and the seventh lens has a positive refractive power, and 0.15 < D56/TTL, where D56 is a distance along the optical axis from an image-side surface of the fifth lens to an object-side surface of the sixth lens of Jung for the purpose of providing a compact lens system (Paragraph 106).
Regarding claim 9, Huang, Yang and Jung teach the imaging lens system as is set forth above for claim 8, Jung further discloses wherein the fifth lens has a convex object-side surface in a paraxial region thereof or a convex image-side surface in a paraxial region thereof (Table 1). It would have been obvious to one of ordinary skill to provide the imaging lens system of Huang and Yang with the teachings of Jung for at least the same reasons as those set forth above with respect to claim 8.
Regarding claim 10, Huang, Yang and Jung teach the imaging lens system as is set forth above for claim 8, Jung further discloses wherein the seventh lens has a convex object-side surface in a paraxial region thereof (Table 1). It would have been obvious to one of ordinary skill to provide the imaging lens system of Huang and Yang with the teachings of Jung for at least the same reasons as those set forth above with respect to claim 8.
Regarding claim 11, Huang, Yang and Jung teach the imaging lens system as is set forth above for claim 8, Jung further discloses wherein the distance D56 along the optical axis from the image-side surface of the fifth lens to the object-side surface of the sixth lens is greater than a distance along the optical axis from an image-side surface of the first lens to an object-side surface of the second lens, the distance along the optical axis from the image-side surface of the second lens to the object-side surface of the third lens, the distance along the optical axis from the image-side surface of the third lens to the object-side surface of the fourth lens, a distance along the optical axis from an image-side surface of the fourth lens to an object-side surface of the fifth lens, and a distance along the optical axis from an image-side surface of the sixth lens to an object-side surface of the seventh lens (Table 1). It would have been obvious to one of ordinary skill to provide the imaging lens system of Huang and Yang with the teachings of Jung for at least the same reasons as those set forth above with respect to claim 8.
Regarding claim 12, Huang, Yang and Jung teach the imaging lens system as is set forth above for claim 8, Jung further discloses wherein a distance along the optical axis from an image-side surface of the first lens to an object-side surface of the second lens is smaller than a distance along the optical axis from an image-side surface of the fourth lens to an object-side surface of the fifth lens (Table 1). It would have been obvious to one of ordinary skill to provide the imaging lens system of Huang and Yang with the teachings of Jung for at least the same reasons as those set forth above with respect to claim 8.
Regarding claim 13, Huang, Yang and Jung teach the imaging lens system as is set forth above for claim 8, Jung further discloses wherein a refractive index of the fourth lens and a refractive index of the fifth lens are 1.6 or greater (Table 1). It would have been obvious to one of ordinary skill to provide the imaging lens system of Huang and Yang with the teachings of Jung for at least the same reasons as those set forth above with respect to claim 8.
Regarding claim 14, Huang, Yang and Jung teach the imaging lens system as is set forth above for claim 8, Jung further discloses wherein four or five lenses among the first, second, third, fourth, fifth, sixth, and seventh lenses have a refractive index of 1.6 or greater (Table 1). It would have been obvious to one of ordinary skill to provide the imaging lens system of Huang and Yang with the teachings of Jung for at least the same reasons as those set forth above with respect to claim 8.
Regarding claim 15, Huang, Yang and Jung teach the imaging lens system as is set forth above for claim 8, Jung further discloses wherein the third lens or the fifth lens has a negative refractive power (Table 1). It would have been obvious to one of ordinary skill to provide the imaging lens system of Huang with the teachings of Yang for at least the same reasons as those set forth above with respect to claim 1.



Response to Arguments
Applicant's arguments filed 06/30/2022, regarding claims 1-7, have been fully considered but they are not persuasive. Applicant argued that Huang and Yang do not disclose or teach the claims as presented. 
In Fig. 9, Tables 9, 11, Paragraphs 152, 165, Huang teaches an imaging lens system comprising a first lens (510), a second lens (520), a third lens (530), a fourth lens (540), a fifth lens (550), a sixth lens (560), and a seventh lens (570), wherein TTL/f < 1.0. Huang teaches the limitations of claim 1 except for D23/D34 < 1.2. Table 9 produces a value of 1.47 and Table 11 produces a value of 1.45. It is well known in the art that lenses with structural similarities will have similar properties. Thus, a modification of the variables claimed would provide a system having improved optical properties for the desired use. In the same field of endeavor, in Table 1, Yang teaches a seven lens imaging lens system satisfying D23/D34 < 1.2. Yang is presented solely to teach an imaging lens system that satisfies the recited condition. Paragraph 4 of Yang further teaches that miniaturization and lightweight lens systems are highly desirable and in order to meet such requirements it is necessary to further shorten the overall length of the lens system. Therefore, the structural requirements of claim 1 have been met by Huang in view of Yang. 
In response to applicant's argument that it would not have been obvious to improve Huang via Yang, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., differences between the optical characteristics) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to combine the references is found in the references themselves. In addition, it is also very well known in the art to modify imaging lens systems in order to obtain a more compact imaging lens system while optimizing optical performance.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
For these reasons, the claims remain rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/7/2022